TRANSACTION AGREEMENT
 
This TRANSACTION AGREEMENT (the “Agreement”), dated as of September 28, 2006, by
and among Workstream Inc., a corporation existing pursuant to the Canada
Business Corporations Act, with offices located at 495 March Road, Ottawa,
Ontario, Canada K2K-3G1 (the “Company”), and Hilco Financial, LLC, a limited
liability company with its principal offices located at 5 Revere Drive, Suite
206 Northbrook, Illinois 60062 (the “Lender”).


RECITALS
 
A. The Company and the Lender are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.
 
B. The Company desires that one or more of its direct or indirect Subsidiaries
(as defined below) (as designated by Lender, each a “Borrower” and collectively,
the “Borrowers”) enter into a Loan and Security Agreement with the Lender
concurrently herewith (the “Loan Agreement”) (which shall be in the form of
Exhibit A attached hereto) pursuant to which they will borrow, and pursuant to
which they will issue senior secured notes (the “Senior Secured Notes” or
“Notes”) in the amount of, an aggregate of fifteen million dollars ($15,000,000)
(among such Borrowers, with such amounts, as Lender shall designate); and in
connection therewith, whereas the Company has determined that it is in its best
interests to procure such financing for its Subsidiaries, at the Closing, the
Company shall issue to Lender the Warrants as contemplated below, shall guaranty
the Notes and other obligations under the Loan Agreement and grant a full first
priority security interest in all of its assets, in each case pursuant to such
documents as Lender may request, and shall cause any of its direct or indirect
Subsidiaries that Lender may designate as guarantors and not borrowers to
likewise guaranty the Notes and the other obligations under the Loan Agreement,
all on a joint and several basis, and grant a full first priority security
interest in all of their respective assets, in each case pursuant to such
documents as Lender may request.
 
C. The Lender wishes to make the loan contemplated by the Loan Agreement (the
“Loan”) and the transactions contemplated hereby and to thereby acquire the
Senior Secured Notes in the form requested by the Lender in connection with the
Loan Agreement.
 
D. Contemporaneously with the Closing (as defined below), (i) the parties hereto
shall execute and deliver a Registration Rights Agreement, in the form attached
hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company agrees to provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement), under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws and (ii) the Company shall issue warrants in
the form attached hereto as Exhibit C (the “Warrants”), to acquire up to
2,750,000 shares of the Company’s common shares, no par value per share (the
“Common Shares”) (as exercised, collectively, the “Warrant Shares”).
 
 
 

--------------------------------------------------------------------------------

 
E. The Notes, the Warrants and the Warrant Shares are collectively referred to
herein as the “Securities.”
 
F. The Loan and Notes will be (i) secured by a first priority perfected security
interest (the “Security Interests”) in all of the assets of the Borrowers, as
evidenced by the Loan Agreement in favor of the Lender (and such other documents
as Lender may request), which security interests shall be senior to all other
security interests therein and (ii) guaranteed by the Guaranty of the Company
and all of the Company’s current and future Subsidiaries, as designated by
Lender, in the form contemplated by the Loan Agreement (each, a “Guaranty”)
(each of which Guaranty shall be secured by a first priority perfected security
interest in all of the assets of each guarantor) (each such Guaranty, together
with the Loan Agreement and the other documents and agreed entered into in
connection therewith, as each may amended or modified from time to time,
collectively, the “Security Documents”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender hereby
agree as follows:
 
1.
ISSUANCE OF NOTES AND WARRANTS.

 
(a) Basic Transaction
 
. Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 6 and 7 below, the Borrowers will borrow the funds contemplated
thereby, the Lender will make the Loan, the Borrowers will thereby issue and the
Lender will thereby acquire the Notes, the Company will issue to Lender the
Warrants, each Guaranty will be executed and the Security Interests will also be
granted, all on the Closing Date (as defined below).
 
(b) Closing. The closing (the “Closing”) of the transactions contemplated
hereby, including the making of the Loan, the issuance of the Notes by the
Borrowers and the Warrants by the Company, shall occur at the offices of
Greenberg Traurig, LLP, 77 W. Wacker Driver, Suite 2400, Chicago, Illinois,
60601. The date and time of the Closing (the “Closing Date”) shall be 10:00
a.m., Chicago Time, on the date that is two (2) Business Days after the
notification of satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below (or such later date as is mutually agreed to by the Company and
the Lender), provided such conditions continue to be so satisfied (or waived) on
such date. As used herein “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks in the city of Chicago are
authorized or required by law to remain closed.
 
2.
LENDER’S REPRESENTATIONS AND WARRANTIES.

 
The Lender represents and warrants that:
 
(a) Organization; Authority. The Lender is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. For purposes of this Agreement, “Transaction
Documents” means this Agreement, the Loan Agreement, the Notes, the Warrants,
the Security Documents, the Irrevocable Transfer Agent Instructions (as defined
below) and each and every other document, agreement, instrument, certificate,
and the like contemplated by this Agreement or the Loan Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(b) No Public Sale or Distribution. The Lender is acquiring the Securities, in
each case, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, the Lender does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. The Lender is not a broker-dealer registered, or required to
be registered, with the SEC under the 1934 Act. The Lender is acquiring the
Securities hereunder in the ordinary course of its business. The Lender does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
 
(c) Accredited Investor Status. The Lender is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
(d) Reliance on Exemptions. The Lender understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Lender’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of the Lender to acquire the
Securities.
 
(e) Information. The Lender and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Lender (or, to the extent not so furnished by the date hereof,
the Lender shall acknowledge receipt thereof prior to Closing). The Lender and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Lender or its advisors, if any, or its representatives shall
modify, amend or affect the Lender’s right to rely on the Company’s
representations and warranties contained herein or any representations and
warranties contained in any other Transaction Document or any other document or
instrument executed and/or delivered in connection with this Agreement or the
consummation of the transaction contemplated hereby. The Lender understands that
its investment in the Securities involves a high degree of risk. The Lender has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
(f) No Governmental Review. The Lender understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
 
3

--------------------------------------------------------------------------------

 
(g) Transfer or Resale. The Lender understands that except as provided in the
Registration Rights Agreement and Section 4(g) hereof: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) the Lender shall have delivered to the
Company an opinion of counsel to the Lender, in a generally acceptable form, to
the effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Lender provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person (as defined in Section 3(s)) through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.
 
(h) Validity; Enforcement. This Agreement has been, and the Registration Rights
Agreement when entered into, will have been, duly and validly authorized,
executed and delivered on behalf of the Lender and shall constitute the legal,
valid and binding obligations of such Lender enforceable against the Lender in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(i) No Conflicts. The execution, delivery and performance by the Lender of this
Agreement and, when executed and delivered, the Registration Rights Agreement
and the consummation by the Lender of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Lender or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Lender is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Lender, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Lender to perform its obligations hereunder.
 
(j) General Solicitation. The Lender is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar.
 
 
4

--------------------------------------------------------------------------------

 
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to the Lender that, except as set forth in a
disclosure letter to be delivered by the Company to the Lender two (2) Business
Days prior to the Closing Date (which such letter shall make explicit reference
to the particular representation or warranty as to which exception is taken):
 
(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any Person in which the Company, directly
or indirectly, owns capital stock or holds an equity or similar interest) are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted. Each of the Company
and its Subsidiaries is duly qualified as a foreign entity to do business and is
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries, individually or taken as a whole, (ii) any of the transactions
contemplated hereby or in the other Transaction Documents or by the agreements
and instruments to be entered into in connection herewith or therewith or (iii)
the authority or ability of the Company or any other Company Party (as herein
defined) to perform its obligations under the Transaction Documents (as defined
below) or the validity in any respect of any security interest or lien granted
pursuant to the Security Document or the effectiveness of any Guaranty. The
Company does not have any Subsidiaries.
 
(b) Authorization; Enforcement; Validity. The Company and each direct or
indirect Subsidiary thereof party thereto (each a “Company Party”) has the
requisite power and authority to enter into and perform its obligations under
this Agreement, the Loan Agreement, the Security Documents, the Guarantees, the
Notes, the Warrants, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions (as defined in Section 5(b)), and each of the other
Transaction Documents and to issue the Securities in accordance with the terms
hereof and thereof. The execution and delivery of this Agreement and the other
Transaction Documents by the Company and each other Company Party and the
consummation by the Company and each Company Party of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes, the issuance of the Warrants and the reservation for issuance and
issuance of the Warrant Shares issuable upon exercise of the Warrants, have been
duly authorized by the applicable Company Party’s Board of Directors (or other
applicable governing body) and (other than the filing with the SEC of one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement and any other filings as may be required by any
state securities agencies) no further filing, consent or authorization is
required by the Company or any Company Party, their respective Board of
Directors or their respective stockholders. This Agreement has been, and the
other Transaction Documents when executed will be, duly executed and delivered
by the Company and the other Company Parties, and do (and as applicable will)
constitute the legal, valid and binding obligations of the Company and the other
Company Parties, enforceable against the Company and such other Company Parties
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.
 
 
5

--------------------------------------------------------------------------------

 
(c) Issuance of Securities. The issuance of the Notes and the Warrants have all
been duly authorized and upon issuance in accordance with the terms of the
Transaction Documents shall be validly issued, fully paid and non-assessable and
free from all taxes, liens, charges and other encumbrances with respect to the
issue thereof. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than the maximum number of Common Shares
issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants). Upon
exercise in accordance with the Warrants the Warrant Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Shares. Subject to the accuracy of the representations and warranties of
the Lender in this Agreement, the offer and issuance by the Company of the
Securities is exempt from registration under the 1933 Act.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the other Company Parties and the consummation by
the Company and the other Company Parties of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Notes,
the Warrants, and Warrant Shares and the reservation for issuance of the Warrant
Shares) will not (i) result in a violation of the Certificate of Incorporation
(as defined in Section 3(r)) of the Company or any of its Subsidiaries, any
capital stock of the Company or Bylaws (as defined in Section 3(r)), (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, except to the extent such conflict, default or termination right would
not reasonably be expected to have a Material Adverse Effect, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of The Nasdaq Capital Market and the Boston Stock Exchange (together, the
“Principal Market”) and including all applicable Canadian laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected except, in the case of clause (ii) or (iii) above, to the extent such
violations that could not reasonably be expected to have a Material Adverse
Effect.  
 
(e) Consents. Neither the Company nor any other Company Party is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case, in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company or
any Company Party is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the Closing Date, and the Company and
its Subsidiaries are unaware of any facts or circumstances which might prevent
the Company or any other Company Party from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of the requirements of the Principal Market and has
no knowledge of any facts which could reasonably lead to delisting or suspension
of the Common Shares in the foreseeable future.
 
 
6

--------------------------------------------------------------------------------

 
(f) Acknowledgment Regarding Lender’s Purchase of Securities. The Company
acknowledges and agrees that the Lender is acting solely on an arms’ length
basis with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that the Lender is not (and will not be as a
result of the transactions contemplated hereby) (i) an officer or director of
the Company or any other Company Party, (ii) an “affiliate” of the Company or
any of its Subsidiaries (as defined in Rule 144) or (iii) to its knowledge, a
“beneficial owner” of more than 10% of the Common Shares (as defined for
purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)). The Company further acknowledges that the Lender is not acting as
a financial advisor or fiduciary of the Company or any of its Subsidiaries (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the Lender
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Lender acting as a lender under the Loan Agreement. The
Company further represents to the Lender that the Company’s and each Company
Party’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and each Company Party and each of
their respective representatives.
 
(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions payable to any
Person retained by the Company and relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Lender
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim by any such Person.
 
(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of any of the Securities to be integrated with other offerings.
 
 
7

--------------------------------------------------------------------------------

 
(i) Dilutive Effect. The Company understands and acknowledges that the issuance
of the Warrants are highly dilutive to existing shareholders and that the number
of Warrant Shares will increase in certain circumstances. The Company further
acknowledges that its obligation to issue the Warrant Shares upon exercise of
the Warrants in accordance with this Agreement and the Warrants, in each case,
is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company. The Company’s Board of Directors has taken all action and made all
determinations necessary to approve the Transaction Documents and the
transactions contemplated thereby, including, without limitation, to effectuate
the valid issuance of the Warrants and the Warrant Shares issuable upon exercise
thereof and the granting of the guaranty and security interest by the Company.
 
(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its incorporation or otherwise which is or could become
applicable to any Lender as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and any Lender’s ownership of the Securities. The Company has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Shares or a change in control of
the Company.
 
(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Lender or its representatives true, correct and complete copies of each
of the SEC Documents not available on the EDGAR system. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Lender which is not included in
the SEC Documents, including, without limitation, information referred to in
Section 2(e) of this Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made.
 
 
8

--------------------------------------------------------------------------------

 
(l) Absence of Certain Changes. Since May 31, 2006, there has been no material
adverse change and no material adverse development in the business, assets,
liabilities, properties, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries.
Since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, neither the Company nor any of its Subsidiaries has
(i) declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000. Neither the Company nor any of its Subsidiaries has taken any steps to
seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, liquidation, winding up, all as may be more detailed
in the Loan Documents, nor does the Company have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes of this Section 3(l), “Insolvent” means, with respect to
the Company, on a consolidated basis with its Subsidiaries, (i) the present fair
saleable value of the Company’s and its Subsidiaries’ assets is less than the
amount required to pay the Company’s and its Subsidiaries’ total Indebtedness
(as defined in Section 3(s)), (ii) the Company and its Subsidiaries are unable
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured or (iii) the Company and
its Subsidiaries intend to incur or believe that they will incur debts that
would be beyond their ability to pay as such debts mature. The Company has not
engaged in business or in any transaction, and is not about to engage in
business or in any transaction, for which the Company’s remaining assets
constitute unreasonably small capital.
 
(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transactions contemplated hereby, no event, liability, development or
circumstance has occurred or exists, or is contemplated to occur with respect to
the Company, any of its Subsidiaries or their respective business, properties,
liabilities, prospects, operations (including results thereof) or condition
(financial or otherwise), that would be required to be disclosed by the Company
under applicable securities laws on a registration statement on Form S-1 filed
with the SEC relating to an issuance and sale by the Company of its Common
Shares and which has not been publicly announced (assuming for these purposes
that all material information regarding the Company and its securities must be
disclosed in such a registration statement).
 
(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or certificate of incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which would not, individually or in
the aggregate, have a Material Adverse Effect. Without limiting the generality
of the foregoing, the Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that could reasonably lead to delisting or suspension of
the Common Shares by the Principal Market in the foreseeable future. Since
January 1, 2005, (i) the Common Shares has been designated for quotation on the
Principal Market, (ii) trading in the Common Shares has not been suspended by
the SEC or the Principal Market and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Shares from the Principal Market. The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
 
9

--------------------------------------------------------------------------------

 
(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(p) Sarbanes-Oxley Act. The Company is in compliance with all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
(q) Transactions With Affiliates. None of the officers, directors or employees
of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(r) Equity Capitalization. The authorized capital stock of the Company will be
set forth on Schedule 3(r) of the disclosure letter. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. (i) None of the Company’s capital
stock is subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, loan agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined in Section 3(s)) of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either individually or in the
aggregate, filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement); (vi) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
material liabilities or obligations which are not disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect. The Company has
furnished to the Lender true, correct and complete copies of the Company’s
Articles, Articles of Amendment, Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, Common Shares and the material rights of the holders thereof in respect
thereto.
 
 
10

--------------------------------------------------------------------------------

 
(s) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries (i) has any outstanding Indebtedness (as defined below), (ii) is a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. The
disclosure letter will provide a detailed description of the material terms of
any such outstanding Indebtedness. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(t) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Shares or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors which is outside of
the ordinary course of business or individually or in the aggregate material to
the Company.
 
(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
(v) Employee Relations. (i) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) of the 1933
Act) of the Company or any of its Subsidiaries has notified the Company or any
such Subsidiary that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer’s employment with the Company or
any such Subsidiary. No executive officer of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. (ii) The Company and its
Subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries. Notwithstanding the foregoing,
the Company represents and warrants that neither it nor any of its Subsidiaries
owns any real property.
 
(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within three years from the date
of this Agreement. The Company does not have any knowledge of any infringement
by the Company or any of its Subsidiaries of Intellectual Property Rights of
others. There is no claim, action or proceeding being made or brought, or to the
knowledge of the Company, being threatened, against the Company or any of its
Subsidiaries regarding their Intellectual Property Rights. The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and each
of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.
 
 
12

--------------------------------------------------------------------------------

 
(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(aa) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.
 
(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Neither the Company nor any of its Subsidiaries
has received any notice or correspondence from any accountant relating to any
potential material weakness in any part of the system of internal accounting
controls of the Company or any of its Subsidiaries.
 
 
13

--------------------------------------------------------------------------------

 
(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.
 
(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
 
(ee) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to the Lender hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
(ff) Acknowledgement Regarding Lender’s Trading Activity. It is understood and
acknowledged by the Company (i) that following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, the Lender has not been asked by the Company or any of its
Subsidiaries to agree, nor has the Lender agreed with the Company or any of its
Subsidiaries, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that any
Lender, and counter parties in “derivative” transactions to which any such
Lender is a party, directly or indirectly, presently may have a “short” position
in the Common Shares which were established prior to such Lender’s knowledge of
the transactions contemplated by the Transaction Documents, and (iii) that the
Lender shall not be deemed to have any affiliation with or control over any
arm’s length counter party in any “derivative” transaction. The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release the Lender may engage in hedging and/or trading activities at various
times during the period that the Securities are outstanding and (b) such hedging
and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement or any other Transaction Document or any of the
documents executed in connection herewith or therewith.
 
 
14

--------------------------------------------------------------------------------

 
(gg) Registration Eligibility. The Company is eligible to register the
Registrable Securities for resale by the Lender using Form S-3 promulgated under
the 1933 Act.
 
(hh) Manipulation of Price. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
(ii) U.S. Real Property Holding Corporation. The Company is not, and has never
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Lender’s request.
 
(jj) Disclosure. All representations and warranties contained herein and in the
Loan Agreement and all of material the written materials that will be set forth
on Schedule 3(jj) on the disclosure letter that were previously provided to the
Lender regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement and
the Loan Agreement and the disclosure letters to this Agreement and the Loan
Agreement, furnished by or on behalf of the Company is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading (it being
understood and agreed that the failure to disclose any materially adverse
nonpublic information regarding the Company or any of its securities is
expressly deemed such an omission hereunder). Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly announced or disclosed or which, if none by a third
party or governmental official, could give rise to a claim or action which could
have a Material Adverse Effect. The Company acknowledges and agrees that the
Lender does not make or has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.
 
(kk) Ranking of Guaranty. No Indebtedness of the Company or any of its
Subsidiaries, at the Closing, will be senior to or, except for Indebtedness
permitted by Section 6.4(b) of the Loan Agreement, pari passu with the Loan or
any Guaranty in right of payment, whether with respect of payment or
redemptions, interest, damages or upon liquidation or dissolution or otherwise.
 
 
15

--------------------------------------------------------------------------------

 
 
4.
COVENANTS.

 
(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement. The Company shall, and shall cause each of its direct and indirect
Subsidiaries to, execute and deliver all documents, agreements, notes,
securities, guarantees, instruments and the like contemplated by this Agreement
or the Loan Agreement in order to consummate the transactions contemplated by
this Agreement and/or the Loan Agreement, including, without limitation, as set
forth in the Recitals to this Agreement. Between signing of this Agreement and
Closing, the Company shall not (nor shall it permit any of its direct or
indirect Subsidiaries to) take any action that would make any condition to
closing not occur or that would adversely impact the consummation of the
transactions contemplated hereby. Notwithstanding anything to the contrary
contained in this Agreement or in the Loan Agreement or any other Transaction
Document, from and after the date hereof and prior to the Closing, the Company
shall, and shall cause each Subsidiary to, enter into, and use its best efforts
to obtain prior to the Closing, from each financial institution at which they
maintain Deposit Accounts (as defined in the Loan Agreement) a duly executed
Deposit Account Control Agreement for each such Deposit Account in the form
attached hereto as Exhibit D.
 
(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Lender promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to, qualify the Securities for sale to the
Lender at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Lender on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.
 
(c) Reporting Status. Until the date on which the Lender shall have sold all the
Warrant Shares, and none of the Warrants are outstanding (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination.
 
(d) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
copies of all press releases issued by the Company or any of its Subsidiaries
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.
 
 
16

--------------------------------------------------------------------------------

 
(e) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Shares is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents on such exchange or
automated quotation system or the Principal Market, the Nasdaq Global Market,
the Nasdaq Global Select Market or the NYSE (each being an “Eligible Market”).
Neither the Company nor any of its Subsidiaries shall take any action which
could be reasonably expected to result in the delisting or suspension of the
Common Shares on any Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(e).
 
(f) Fees. The Company shall (or shall cause the Borrowers to) reimburse Lender
or its designee(s) (in addition to any other expense amounts paid to the Lender
prior to the date of this Agreement) for all reasonable costs and expenses
incurred by it or its affiliates in connection with the transactions
contemplated by the Transaction Documents (including, without limitation, all
reasonable legal fees and disbursements in connection therewith, documentation
and implementation of the transactions contemplated by the Transaction Documents
and due diligence in connection therewith), regardless of whether or not the
transactions contemplated hereby and by the Loan Agreement close, which the
parties hereto have agreed equal $350,000, payable on the date hereof. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions for Persons engaged by the
Company relating to or arising out of the transactions contemplated hereby,
including, without limitation, any fees payable to the Company’s placement
agent. The Company shall pay, and hold the Lender harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment to any such Person.
 
(g) Pledge of Securities. Notwithstanding anything to the contrary contained in
Section 2(g), the Company acknowledges and agrees that the Securities may be
pledged by an Investor in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by an Investor.
 
(h) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 7:30 a.m., Chicago Time, on the first (1st) Business Day
after the date of this Agreement, issue a press release (the “Initial Press
Release”) reasonably acceptable to the Lender disclosing all the material terms
of the transactions contemplated by the Transaction Documents. On or before 7:30
a.m., Chicago Time, on the fourth (4th) Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by the Transaction Documents
in the form required by the 1934 Act and attaching all the material Transaction
Documents (including, without limitation, this Agreement (and all schedules and
exhibits to this Agreement), the Loan Agreement (and all schedules and exhibits
to that agreement), the form of Warrants and the form of Registration Rights
Agreement) (including all attachments, the “Initial 8-K Filing”). The Company
shall, on or before 7:30 a.m., Chicago Time, on the first (1st) Business Day
after the Closing Date, issue a press release (the “Second Press Release” and
together with the Initial Press Release, collectively being the “Press
Releases”) reasonably acceptable to the Lender disclosing the consummation of
the Closing. On or before 7:30 a.m., Chicago Time, on the fourth (4th ) Business
Day following the Closing Date, the Company shall file a Current Report on Form
8-K disclosing the consummation of the Closing and attaching all the executed
material Transaction Documents (including, without limitation, this Agreement
(and all schedules and exhibits to this Agreement), the Loan Agreement (and all
schedules and exhibits thereto), the Warrants and the Registration Rights
Agreement) (including all attachments, the “Second 8-K Filing” and together with
the Initial 8-K Filing, collectively being the “8-K Filings”). From and after
the issuance of the Second Press Release, the Company shall have disclosed any
material, nonpublic information delivered to the Lender by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents (if any) in connection with the transactions contemplated by the
Transaction Documents. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide the Lender with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the issuance of
the Second Press Release without the express prior written consent of the
Lender. In the event of a breach of the foregoing covenant by the Company, or
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Lender shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. The Lender shall not have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure. Subject
to the foregoing, neither the Company, its Subsidiaries nor the Lender shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Lender, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filings and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Lender shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). 
 
 
17

--------------------------------------------------------------------------------

 
(i) Additional Registration Statements. Until at least 120 days after the
Effective Date (as defined in the Registration Rights Agreement), the Company
shall not file a registration statement under the 1933 Act relating to
securities that are not the Registrable Securities.
 
(j) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
the maximum number of Common Shares issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).
 
(k) Passive Foreign Investment Company. The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended
 
(l) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 
(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of the Lender or its legal representatives.
 
(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in a form
acceptable to the Lender (the “Irrevocable Transfer Agent Instructions”), to (i)
issue certificates or (ii) credit shares to the applicable balance accounts at
The Depository Trust Company (“DTC”) to the extent that the Lender intends to
immediately sell Warrant Shares upon exercise of the Warrants while a
registration statement covering such Warrant Shares is effective and available
for use, in each case, registered in the name of the Lender or its respective
nominee(s), for the Warrant Shares in such amounts as specified from time to
time by the Lender to the Company upon exercise of the Warrants. The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(g) hereof, will be given by the Company
to its transfer agent with respect to the Securities, and that the Securities
shall otherwise be freely transferable on the books and records of the Company,
as applicable, and to the extent provided in this Agreement and the other
Transaction Documents. If the Lender effects a sale, assignment or transfer of
the Securities in accordance with Section 2(g), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by the Lender
to effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or in compliance with Rule 144,
the transfer agent shall issue such Securities to the Lender, assignee or
transferee, as the case may be, without any restrictive legend in accordance
with Section 5(d) below. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Lender. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
the Lender shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date. Any fees
(with respect to the transfer agent, counsel to the Company or otherwise)
associated with the issuance of such opinion or the removal of any legends on
any of the Securities shall be borne by the Company.
 
 
18

--------------------------------------------------------------------------------

 
(c) Legends. The Lender understands that the certificates or other instruments
representing the Warrants and, until such time as the Warrant Shares have been
registered and sold under the 1933 Act as contemplated by the Registration
Rights Agreement or the Lender intends to immediately sell Warrant Shares upon
exercise of the Warrants while a registration statement covering such Warrant
Shares is effective and available for use, the stock certificates representing
the Warrant Shares, except as set forth below, shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
HEREOF, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
(d ) Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(c) above or any other
legend (i) following any sale of such Securities pursuant to Rule 144 or
pursuant to the Registration Statement (assuming the transferor is not an
affiliate of the Company) or, while the Registration Statement is effective and
available for use, the Lender indicates in its exercise notice that the Lender
intends to, immediately following such exercise, sell the number of Warrant
Shares specified in such exercise notice under such Registration Statement upon
exercise of such Warrants, (ii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144(k) (provided that the Lender provides the
Company with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144(k)), (iii) in connection with a sale,
assignment or other transfer (other than under Rule 144) provided the Lender
provides the Company with an opinion of counsel to the Lender, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act or (iv) if such legend is not required under applicable
requirements of the 1933 Act (including, without limitation, controlling
judicial interpretations and pronouncements issued by the SEC). If a legend is
not required pursuant to the foregoing, the Company shall no later than two (2)
Trading Days following the delivery by the Lender to the Company or the transfer
agent (with notice to the Company) of a legended certificate representing such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the re-issuance and/or transfer, if
applicable), together with any other deliveries from the Lender as may be
required above in this Section 5(d), as directed by the Lender, either: (A)
deliver (or cause to be delivered to) the Lender a certificate representing such
Securities that is free from all restrictive and other legends or (B) if the
Securities so delivered by the Lender were Warrant Shares, credit the balance
account of the Lender’s or the Lender’s nominee with DTC with a number of Common
Shares equal to the number of Warrant Shares represented by the certificate so
delivered by the Lender (the date by which such certificate is required to be
delivered to the Lender pursuant to the foregoing is referred to herein as the
“Required Delivery Date”).
 
 
19

--------------------------------------------------------------------------------

 
(e) Failure to Timely Deliver; Buy-In. If the Company fails to use its best
efforts to (i) issue and deliver (or cause to be delivered) to the Lender by the
Required Delivery Date a certificate representing the Warrant Shares so
delivered to the Company by the Lender that is free from all restrictive and
other legends or (ii) credit the balance account of the Lender’s or the Lender’s
nominee with DTC for such number of shares of Warrant Shares so delivered to the
Company, then, in addition to all other remedies available to the Lender, but
subject to the Limitation on Damages (as defined in the Warrant), the Company
shall pay in cash to the Lender on each day after the Required Delivery Date
that the issuance or credit of such shares is not timely effected an amount
equal to 3% of the product of (A) the sum of the number of shares of Warrant
Shares not issued to the Lender on a timely basis and to which the Lender is
entitled and (B) the Closing Sale Price (as defined in the Warrant) of the
Common Shares on the Required Delivery Date. In addition to the foregoing, if
the Company fails to so properly deliver such unlegended certificates or so
properly credit the balance account of the Lender’s or the Lender’s nominee with
DTC by the Required Delivery Date, and if on or after the Required Delivery Date
the Lender purchases (in an open market transaction or otherwise) Common Shares
to deliver in satisfaction of a sale by the Lender of Common Shares that the
Lender anticipated receiving from the Company without any restrictive legend (a
“Buy-In”), then the Company shall, within three (3) Trading Days after the
Lender’s request and in the Lender’s sole discretion, either (i) pay cash to the
Lender in an amount equal to the Lender’s total purchase price (including
brokerage commissions, if any) for the Common Shares so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
shall terminate and such shares shall be cancelled, or (ii) promptly honor its
obligation to deliver to the Lender a certificate or certificates representing
such number of Common Shares that would have been issued if the Company timely
complied with its obligations hereunder and pay cash to the Lender in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Warrant Shares (as the case may be) that the Company was
required to deliver to the Lender by the Required Delivery Date times (B) the
Closing Sale Price of the Common Shares on the Required Delivery Date.
 
6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE.

 
The obligation of the Company hereunder to issue the Warrants to the Lender at
the Closing and to otherwise consummate the transactions contemplated by this
Agreement is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Lender with prior written notice thereof:
 
 
20

--------------------------------------------------------------------------------

 
(a) The Lender shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company or the other Company Party with
respect thereto;
 
(b) The Lender shall, simultaneously with the Closing, make the Loan under the
Loan Agreement (provided that the Company and the other Company Parties are not
in breach in relation thereto or any of the other Transaction Documents);
 
(c) The representations and warranties of the Lender shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Lender shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Lender at or prior to the Closing Date; and
 
(d) No suit, proceeding or investigation shall have been commenced, or
threatened in writing, by any governmental authority or private Person on any
grounds to restrain, enjoin or hinder, or to seek material damages on account
of, the consummation of the transaction contemplated by any of the Transaction
Documents.
 
7.
CONDITIONS TO THE LENDER’S OBLIGATION TO LEND.

 
The obligation of the Lender hereunder to consummate the transaction
contemplated hereby (including, without limitation, entering into the Loan
Agreement and making the Loan as contemplated thereby) at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Lender’s sole benefit and
may be waived by the Lender at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
(a) The Company shall have duly executed and delivered to such Lender each of
the Transaction Documents to which the Company is to be a party, (B) each of its
Subsidiaries shall have executed and delivered the applicable Transaction
Documents to which it is to be a party as contemplated hereby and by the Loan
Agreement and (C) the Company and each Subsidiary shall have delivered the
executed Deposit Account Control Agreements to Lender (in such form and from
such entities as contemplated by Section 4(a));
 
(b) The Lender shall have received the opinion of Cozen O’Connor, the Company’s
outside U.S. counsel, Perley-Robertson, Hill & McDougall LLP, the Company’s
Canadian counsel, in each case dated as of the Closing Date, in form acceptable
to Lender;
 
(c) The Company shall have delivered to the Lender a copy of the Irrevocable
Transfer Agent Instructions, in a form acceptable to the Lender, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent;
 
 
21

--------------------------------------------------------------------------------

 
(d) The Company shall have delivered to the Lender a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity’s jurisdiction of formation issued by the Secretary of State (or
equivalent) of such jurisdiction of formation as of a date within ten (10) days
of the Closing Date;
 
(e) The Company shall have delivered to the Lender a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date;
 
(f) The Company shall have delivered to the Lender a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to the Lender, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in a form
reasonably acceptable to the Lender;
 
(g) Each and every representation and warranty of the Company herein and of the
Company and each Subsidiary, as applicable, in the other Transaction Documents
shall be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) (disregarding the disclosure letter contemplated above)
and the Company and each Subsidiary, as applicable, shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions herein or in any other Transaction Document required to be performed,
satisfied or complied with or by the Company or such Subsidiary at or prior to
the Closing Date. The Lender shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Lender in a form reasonably acceptable to the Lender;
 
(h) The Company shall have delivered to the Lender a letter from the Company’s
transfer agent certifying the number of Common Shares outstanding on the Closing
Date immediately prior to the Closing;
 
(i) The Common Shares (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market;
 
(j) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for consummation of the transaction
contemplated by the Transaction Documents, including, without limitation, those
required for the sale of the Securities and those required by the Principal
Market;
 
 
22

--------------------------------------------------------------------------------

 
(k) The Company shall have repaid all of the Company’s existing Indebtedness,
except for Indebtedness permitted by Section 6.4(b) of the Loan Agreement;
 
(l) All of the closing conditions to Lender’s obligation to close set forth in
the Loan Agreement shall have been satisfied or waived by the Lender;
 
(m) The Company shall have obtained approval of the Principal Market to list the
Warrant Shares;
 
(n) No suit, proceeding or investigation shall have been commenced, or
threatened in writing, by any governmental authority or private Person on any
grounds to restrain, enjoin or hinder, or to seek material damages on account
of, the consummation of the transaction contemplated by any of the Transaction
Documents; and
 
(o) The Company shall have delivered to the Lender such other documents relating
to the transactions contemplated by this Agreement as the Lender or its counsel
may reasonably request.
 
8.
TERMINATION.

 
In the event that the Closing shall not have occurred on or before ten (10)
Business Days from the date hereof due to the failure of a condition set forth
in Section 6 or 7 above (and a non-breaching party’s failure to waive such
unsatisfied condition(s)), any non-breaching party shall have the right to
terminate its obligations under this Agreement without liability of such
non-breaching party or any other non-breaching party to any other party;
provided, however, notwithstanding any such termination the Company shall remain
obligated to reimburse the non-breaching Lender for the expenses described in
Section 4(f) above. Nothing contained in this Section 8 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In addition
to the foregoing and without limiting any other termination right of the Lender,
the Lender shall have the right to terminate this Agreement pursuant to this
Section 8 in the event that any disclosure or disclosures contained in the
disclosure letter contemplated above, individually or in the aggregate, could
(in Lender’s good faith judgment) reasonably be expected to result in a Material
Adverse Effect (as defined in this Agreement or the Loan Agreement) or a
material adverse effect on the Loan (including, without limitation, any of the
Borrowers’ ability to repay the Loan), any of the collateral securing the Loan
or any of the Securities to be issued to the Lender. In the event of a
termination pursuant to the immediately preceding sentence, no party hereto
shall have any further liability or obligation to the other hereunder (it being
understood and agreed that in the event of such a termination any representation
or warranty modified by such disclosure letter shall be deemed to have been so
modified as of the time such representation or warranty was originally made on
the date hereof).
 
9.
MISCELLANEOUS.

 
(a) Triggering Events. A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events occurs:
 
 
23

--------------------------------------------------------------------------------

 
(i) the failure of the applicable Registration Statement to be declared
effective by the SEC on or prior to the date that is ninety (90) days (or 120
days if reviewed by the SEC) after the applicable Effectiveness Deadline (as
defined in the Registration Rights Agreement), other than, in each case, as a
result of an act of God, war or an act of terrorism; or
 
(ii) while the Registration Statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
the Registration Statement lapses for any reason (including, without limitation,
the issuance of a stop order) or is unavailable to the Lender for sale of all of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement, and such lapse or unavailability continues for a period of
thirty (30) consecutive days or for more than an aggregate of sixty (60) days in
any 365-day period (excluding days during an Allowable Grace Period (as defined
in the Registration Rights Agreement));
 
(b) Governing Law; Jurisdiction; Jury Trial. The parties hereby agree that
pursuant to 735 Illinois Compiled Statutes 105/5-5 they have chosen that all
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Cook County, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains an electronic file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
 
24

--------------------------------------------------------------------------------

 
(d) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found. For purposes of this Agreement for Lender’s benefit, the word “state” or
“states” includes any “province” or “provinces” in Canada and the concept of
“law, rules or regulations” includes laws, rules and regulations under
applicable law, rules and regulations in Canada.
 
(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. Notwithstanding anything to the contrary
contained in this Agreement or any other Transaction Document (and without
implication that the following is required or applicable), it is the intention
of the parties that in no event shall amounts and value paid by the Company
and/or its Subsidiaries, or payable to or received by the Lender, under the
Transaction Documents, including without limitation any amounts that would be
characterized as “interest” under applicable law (including, without limitation,
any applicable Canadian law), exceed amounts permitted under any such applicable
law. Accordingly, if any obligation to pay, payment made to the Lender, or
collection by the Lender pursuant the Transaction Documents is
finally judicially determined to be contrary to any such applicable law, such
obligation to pay, payment or collection shall be deemed to have been made by
mutual mistake of the Lender, the Company and its Subsidiaries and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of the Lender, the amount of interest or
any other amounts which would constitute unlawful amounts required to be paid or
actually paid to the Lender under the Transaction Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by the Lender under any of the
Transaction Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over (A) the period of time to which they
relate or (B) otherwise over the period from the initial advance date under the
Loan Agreement to the applicable maturity date (or repayment date as
applicable).


(f) Entire Agreement; Amendments. Except for the exclusivity and expense
reimbursement agreement dated as of September 15, 2006 (which is hereby extended
by the parties so that the Exclusivity Period thereunder shall continue in full
force and effect until the close of business (Chicago time) Friday, October 13,
2006), this Agreement, the other Transaction Documents and the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein supersede all other prior oral or written agreements between the Lender,
the Company, their affiliates and Persons acting on their behalf with respect to
the matters contained herein, and this Agreement, the recitals (which are
expressly incorporated herein by reference), the other Transaction Documents,
the schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Lender
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended or waived other than by
an instrument in writing signed by the Company and the Lender. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents, holders of the Notes or holders of the Warrants, as the case may be.
 
 
25

--------------------------------------------------------------------------------

 
(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
If to the Company:
 
Workstream, Inc.
495 March Road
Ottawa, Ontario, Canada K2K-3G1
Telephone: 613-270-0619
Facsimile: 613-236-9819
Attention: CEO
 
With a copy (for informational purposes only) to:
 
Cozen O’Connor
1900 Market Street
Philadelphia, Pennsylvania 19103
Telephone: (215) 665-4634
Facsimile: (215) 665-2013
Attention: David S. Petkun, Esq.
 
If to the Lender:
 
Hilco Trading Co., Inc.
5 Revere Drive, Suite 206
Northbrook, Illinois 60062
Telephone: 847-509-1100
Facsimile: 847-509-1150
Attention: CEO  


If to Legal Counsel:
 
Greenberg Traurig, LLP
77 W. Wacker Drive
Suite 2400
Chicago, Illinois 60601
Telephone: 312-456-8400
Facsimile: 312-456-8435
Attention: Peter H. Lieberman, Esq.
Jonathan A. Ain, Esq.
 
 
26

--------------------------------------------------------------------------------

 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Lender, including, without limitation, by way of a
Fundamental Change, as defined in the Warrants (unless the Company and any
successor entity is in compliance with the applicable provisions governing
Fundamental Change set forth in the Warrants). The Lender may assign some or all
of its rights hereunder in connection with transfer of any of its Notes or
Warrants without the consent of the Company, in which event such assignee shall
be deemed to be a Lender hereunder with respect to such assigned rights.
 
(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 9(l).
 
(j) Survival. Unless this Agreement is terminated under Section 8 in accordance
with the terms thereof, the representations, warranties, agreements and
covenants shall survive the Closing.
 
(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l) Indemnification. In consideration of the Lender’s execution and delivery of
this Agreement and in addition to all of the Company’s other obligations under
the Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless the Lender and each affiliate of the Lender that holds Notes or
Warrants and all of their stockholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any of the Subsidiaries in any
of the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company or any of the Subsidiaries contained in any of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by the Lender pursuant to Section
4(h), or (iv) the status of the Lender or holder of the Securities as an
investor in the Company or a lender to any of the Subsidiaries pursuant to the
transactions contemplated by the Transaction Documents; provided, that an
Indemnitee shall not be entitled to indemnification to the extent any of the
foregoing is caused by such Indemnitee’s gross negligence or willful misconduct.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(l)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.
 
 
27

--------------------------------------------------------------------------------

 
(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(n) Remedies. In addition to all rights at law and equity, any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Lender. The Company therefore agrees that the Lender
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.
 
(o) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Lender exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Lender may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(p) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Lender hereunder or pursuant to the Warrants or the Lender
enforces or exercises its rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy or similar law, foreign, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
(q) Original Issue Discount. The original issue discount relating to the
Warrants shall be valued and allocated by the Lender in its reasonable judgment
and the Company shall not (and shall cause each of its Subsidiaries and each of
the Borrowers to not) unreasonably withhold its consent to such valuation and
allocation.
 
[signature pages follow]
 
 
 
 


 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lender and the Company have caused their respective
signature page to this Transaction Agreement to be duly executed as of the date
first written above.
 

       
COMPANY:
      WORKSTREAM INC.  
   
   
    By:   /s/ Michael Mullarkey  

--------------------------------------------------------------------------------

Name: Michael Mullarkey  
Title: Chief Executive Officer



 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Lender and the Company have caused their respective
signature page to this Transaction Agreement to be duly executed as of the date
first written above.
 

       
LENDER:
      HILCO FINANCIAL, LLC  
   
   
    By:   /s/ David B. Chisholm  

--------------------------------------------------------------------------------

Name: David B. Chisholm  
Title: Chief Executive Officer

 


 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBITS
 

Exhibit A
Form of Loan and Security Agreement

Exhibit B
Form of Registration Rights Agreement

Exhibit C Form of Warrant

Exhibit D Form of Deposit Account Control Agreement

   




 
 